EXHIBIT C
· From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
  Sent: Wednesday, March 29, 2017 1:31 PM
  To: Gearin, Mike
  Subject: Committee Document Production Request

 Paula has apparently intended for me to pass this on to you .

 Mark D. Northrup
 Partner

 Miller Nash Graham & Dunn LLP
 Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
 Direct: 206.777.7536    I Office: 206.624.8300 I Fax: 206.340.9599
 E-Mail     I Web I Social I Biogs
 Please consider the environment before printing this e-mail.

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
immediately by replying to this message or telephoning us. Thank you.



This electronic message contains information from the law firm of f<&L Gates LLP. The contents may be privileged and confidential and are intended for
the use of t11e intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at Mike.Gearin@kfgates.com.
3/26/2017                                                      Print


    Subject:   phone call

    From:      Ross Hansen (rosshansen1984@outlook.com)

    To:        paulapehl@yahoo.com;

    Date:      Wednesday, February 22, 2017 9:14 PM



   Dear Dick and Paula,

   Bill Hanson has told me on numerous occasions that one or both of you would be calling me. Yesterday, he told
   me that you'd be calling after 4:00, and he sounded surprised when he found out that you hadn't. I was
   then told that I could expect that call this evening, but it's now 9 p.m. and I haven't received one. I do stay up
   late, and you can call me up until midnight if you would like to.

   I think it's important that we speak so that we can start to move forward with a positive plan to get the
   company back to profitability and shake off the huge and unsustainable administrative debt that the company
   is incurring. I very much want to put together a plan that would be good for the creditors first, and also help
   Diane and me. Currently, the trajectory of the company is one where everyone loses.

   Let us set aside our negative emotions and treat this as the business deal that it is. I understand that you are
   upset with me for involving you in this mess, and believe me when I say that it has been no fun for Diane and
   me either. I still consider both of you friends and hope that we can repair our relationship.

   Please give me a call.

  Sincerely, Ross
  253-261-6393




about:blank                                                                                                           1/1
     Ruling only;    Motion to appoint CEO                         1


 1                      UNITED STATES BANKRUPTCY COURT

 2               WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 3

 4

 5

 6   IN RE:

 7   NORTHWEST TERRITORIAL MINT, LLC,

 8                  Debtor.                         16-11767-CMA

 9

10            TRANSCRIPT OF THE DIGITALLY RECORDED PROCEEDINGS

11               BEFORE THE HONORABLE CHRISTOPHER M. ALSTON

12                              FEBRUARY 3, 2017

13                                 (RULING ONLY)

14

15

16

17

18

19

20

21

22

23

24

25   PREPARED BY:     SHARI L. WHEELER, CCR NO. 2396



                              AhearnAndAssoc@comcast.net
     Ruling only;    Motion to appoint CEO                2



 1                                APPEARANCES

 2

 3
     FOR THE CHAPTER 11 TRUSTEE:
 4
          MICHAEL J. GEARIN
 5        K&L Gates, LLP
          925 Fourth Avenue, Suite 2900
 6        Seattle, Washington 98104
          206.623.7580
 7
     FOR THE OFFICIAL UNSECURED CREDITORS COMMITTEE:
 8
          MARK D. NORTHRUP
 9        Miller Nash Graham & Dunn, LLP
          2801 Alaskan Way, Suite 300
10        Seattle, Washington 98121
          206.777.7536
11
     ALSO PRESENT:
12
          MARK CALVERT
13

14

15

16

17

18

19

20

21

22

23

24

25



                             AhearnAndAssoc@comcast.net
     Ruling only;    Motion to appoint CEO                                        3



 1                   SEATTLE, WASHINGTON; FEBRUARY 3, 2017

 2                                    --000--

 3                      (Other proceedings took place.)

 4                                  * * * * * * *
 5                    THE COURT:     All right.     Let's see.    Thank you

 6   both.

 7                    Mr. Gearin -- either one of you can answer.             I

 8   understand the committee's position.           Here are just a couple

 9   of reactions that I have.        And you may not be surprised at

10   this reaction,    which is, Mr. Calvert is the trustee and is

11   effectively the CEO.      And at $30,000 a month, that's about

12   360,000 a year.     And this is a request to hire someone else,

13   who is going to be effectively the CEO, at $300,000 a year.

14                    Notwithstanding that,       economically, it may seem

15   to work out,    just as a visceral reaction, this is unusual,            I

16   think, given that there's no plan in sight.             If the plan was

17   before me and it was clear that there was about to be an

18   emergence from Chapter 11, when Mr. Calvert isn't going to run

19   the company thereafter,       it might make some sense.          And don't

20   get me wrong.     I'm not saying that this doesn't make any

21   sense.     But help me address that concern.          I'm sure you

22   probably anticipated I might have it.

23                    MR. GEARIN:     We did,   Your Honor,    so I

24   understand.     Well,   I think that -- I don't think it is

25   unusual,   honestly, when you have a company of the size of this



                              AhearnAndAssoc@comcast.net
     Ruling only;   Motion to appoint CEO                                     4


 1   company -- a 150-employee company with a manufacturing

 2   facility.    I don't think it's unusual to have the executive

 3   staff of the company stay on board, even when a trustee gets

 4   appointed.

 5                   I think that the trustee comes in and steps in

 6   and takes over a management role,       a supervisory role, which he

 7   will still continue to have.      But what Mr. Atalla will do is

 8   the sort of day-to-day business operations.         He'll try to

 9   drive the company through to profitability.         So I think that

10   it's not unusual.

11                   I think it's also -- the issue about, do we do

12   i t before the plan or after the plan, we absolutely talked

13   about that; and we discussed it with the committee as well.

14   And what we think is we can't wait.        We think we have a sales

15   growth trajectory that needs to be achieved.        And if we don't

16   start to patch that up and start to move that trajectory in

17   the right direction, we'll have a difficult time with the

18   plan.    But if we can move things in the right direction, we

19   could have a very successful plan.

20                   THE COURT:    And he will be in Nevada, which

21   helps,   because that's where the primary operations are and

22   will be for the foreseeable future.

23                   MR. GEARIN:    Right.    Which has been an issue,

24   with Mr. Calvert having to go down frequently -- you know,          go

25   down and visit Nevada all the time.        So he will be full-time



                            AhearnAndAssoc@comcast.net
     Ruling only;    Motion to appoint CEO                                     5



 1   in Nevada on-site.        He's actually going to buy a house very

 2   close to the facility, which is going to give him access.

 3                    THE COURT:     Okay.    Normally, when the committee

 4   comes in,   I would just say, Well, it's the unsecured's money;

 5   and if the committee is supporting it, who am I to say no?

 6                    The only concern I have is, as I see the

 7   administrative expenses in this case -- and I did see the

 8   monthly report -- I do have some concerns that if the

 9   litigation with Medallic doesn't go the way the parties

10   hope      or the way the parties in this room hope, might this

11   case be administratively insolvent?

12                    MR. GEARIN:      Well, I don't think so even yet,

13   Your Honor.     I think we still have an operating business that

14   can be sold through a 363 sale if things fall apart.            So I

15   think that would be the direction that we would choose to

16   take.    And there are also other hard assets still there.

17                    THE COURT:     All right.

18                    MR. GEARIN:      I acknowledge the growth of the

19   administrative expenses.        We're concerned about that, too.

20                    THE COURT:     I'm not being critical.      It is what

21   it is.

22                    MR. GEARIN:      I'm telling you, we understand it,

23   and we know that it's an issue that has to be dealt with in

24   the plan.     You know,   it has been a heavily litigated case with

25   a lot of issues that have cropped up.            That's why things have



                               AhearnAndAssoc@comcast.net
     Ruling only;   Motion to appoint CEO                                       6



 1   grown to the level they have.        We are appreciative of that.

 2                   But I will tell you,      I don't think it's

 3   administratively insolvent.       And I don't think Mr. Atalla's

 4   engagement -- he's got a compensation -- well, his severance

 5   package, as it vests over the course of the year -- you know,

 6   we think we should be emerging -- or we hope to emerge from

 7   bankruptcy this year.     So it would be a relatively low number

 8   to grant him a severance if we could not go forward with a

 9   you know,   if we were going to sell the company or if some

10   other development occurred.

11                   THE COURT:    All right.      That's the only other

12   issue I had,   is that -- I have to be concerned about people

13   that may hold administrative expenses if there's a

14   possibility.    I just wanted to hear that that's currently the

15   plan, even if the Medallic litigation does not go well.                I

16   mean,   the committee said it pretty well.           If the Medallic

17   litigation does not go well, there's probably not a

18   reorganization.    But even with a liquidation, you believe it's

19   sufficient to pay all administrative expenses,            including this

20   additional $300,000-plus expense.

21                   MR. GEARIN:    Well,   I think we do, Your Honor.

22   But I think the 300,000 -- he's an at-will employee.

23                   THE COURT:    Right.    So if he's terminated, it's

24   the severance that the estate might be --

25                   MR. GEARIN:    That was vested to that point,



                             AhearnAndAssoc@comcast.net
     Ruling only;   Motion to appoint CEO                                     7



 1   correct.

 2                    THE COURT:     And up to -- well,     it's up to

 3   100,000.   I did notice the change.          I do think the new

 4   agreement is an improvement over the prior version and

 5   tightens things up.

 6                    So given what you've said, and given the

 7   committee's support,    I will approve it.

 8                    To the extent the document that Mr. McMeel filed

 9   was intended to be an objection,         it is overruled as not

10   relevant, not with merit, not with sense.            Your order can just

11   say that all objections have been overruled.

12                    MR. GEARIN:     All right.     Thank you, Your Honor.

13                    THE COURT:     All right.    So do you just want to

14   submit a received unsigned order?

15                    MR. GEARIN:     I think I will do that.      And I will

16   attach the additionally revised employment agreement to that.

17                    THE COURT:     Terrific.

18                    MR. CALVERT:     To close this out, can I make one

19   comment?

20                    THE COURT:     Sure.

21                    MR. CALVERT:     Your Honor,    I think the truth of

22   the matter is,    I don't have the skill set to grow a sales and

23   marketing team; i.e.,    I can't hire somebody because I'm not

24   going to be there permanently.          He is the one that really

25   needs to do that, and that's where it really needs to go to



                             AhearnAndAssoc@comcast.net
     Ruling only;   Motion to appoint CEO                                 8



 1   make this happen.

 2                   THE COURT:    Okay.   Yet another reason to employ

 3   him, and I will approve that.

 4

 5                   (Ruling concluded.)

 6                   (Other proceedings took place which are not part

 7                    of the Court's ruling.

 8                                * * * * * * *
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                            AhearnAndAssoc@comcast.net
     Ruling only;   Motion to appoint CEO                              9


 1                               CERTIFICATE

 2

 3        I, Shari L. Wheeler, court reporter and court-approved

 4   transcriber, certify that the foregoing is a correct

 5   transcript from the official electronic sound recording of the

 6   proceedings in the above-entitled matter.          Some editing

 7   changes may have been made at the request of the Court.

 8

 9        These pages constitute the original or a copy of the

10   original transcript of the proceedings, to the best of my

11   ability.

12

13        Signed and dated this 23rd day of February, 2017.

14

15

16                              by   Isl   Shari L. Wheeler

17                              SHARI L. WHEELER, CCR NO. 2396

18

19

20

21

22

23

24

25



                           AhearnAndAssoc@comcast.net
 3/26/2017.                                                   Print


    Subject: court transcript

    From:     Ross Hansen (rosshansen1984@outlook.com)

    To:       bill.beach101@gmail.com; paulapehl@yahoo.com;

    Date:     Thursday, February 23, 2017 2:33 PM



   This is a copy of the transcript from the hearing for approval to hire a new CEO. As you can see, the Judge
   brought up the insolvency of NWTM. These comments were made before the most recent financial
   report, which showed another $500,000 loss.

   Ross



   Attachments

        • Digi NWTM Feb 3 2017 Appt of CEO Ruling Only Final.pdf (24.19KB)




about:blank                                                                                                      1/1
 3/26/2017                                                        Print


     Subject:   liquidation of gold and silver

     From:      Ross Hansen (rosshansen1984@outlook.com)

    To:         bill .beach101@gmail.com; paulapehl@yahoo.com ;

     Date:      Friday, March 10, 2017 9:11 PM



   To All,

   It was recently brought to my attention that Mark Calvert liquidated the contents of the Vault Room at the
   Auburn, WA facility, known as Bldg. B. The Vault Room was the high-security area that contained US mint and
   proof sets and other high value minted items that NWTM carries in inventory and sells online. There were tens
   of thousands of proof coins, sets reflecting hundreds of different items from the 1950s to date, mostly made
   from silver and gold. The estimated value of this inventory was in excess of $500,000.

   The manager of this inventory was an employee named Cathy Kelso, who has been laid off. I personally spoke
   with her and she confirmed that the liquidation was ordered by Calvert and occurred about two months ago.
    Most of the product was sold to John Drum my from the Seattle Coins Shop, who I have known for 30 years. I
   spoke with Mr. Drummy and he confirmed his purchase, but he was reluctant to share details of his purchase
   absent a subpoena. My attorney Tom Bucknell sent him a subpoena this week.

   The sale of these important stock items is very troubling. Not only does it eliminate hundreds of stock items
   from our website, but the sale was made to a local coin dealer who would have purchased them at below-
   wholesale prices. A sale of this size and importance is definitely out of the ordinary course of business and in
   my opinion should have required court approval. To my knowledge, none was asked for or obtained.

   Since assuming control of NWTM on April 10, 2016, Mr. Calvert has sold off millions of dollars worth of gold,
   silver, platinum and palladium. Some of which I believe was being held as customer storage. We have asked
   Mr. Calvert for an accounting listing the description and value of the items sold, but to date he has refused to
   provide any details or accounting.

   Current employees have been ordered not to discuss any details of the business with anyone, or to have any
   conversations with me under penalty of being fired.

   Ross




about:blank                                                                                                           1/1
3/26/2017                                                       Print


    Subject: dial in meeting

    From:     Ross Hansen (rosshansen1984@outlook.com)

    To:       bill.beach101@gmail.com; paulapehl@yahoo.com;

    Date:     Saturday, March 11, 2017 10:40 AM



   New Meeting
   Sat, Mar 11, 2017 10:45 AM - 11:45 AM PST

   Please join my meeting from your computer, tablet or smartphone.
   https://global.gotomeeting.com/join/186857653

   You can also dial in using your phone.
   United States: +1 (872) 240-3212

  Access Code: 186-857-653

   First GoToMeeting? Try a test session : http://help.citrix.com/getready




about:blank                                                                  1/1
3/26/2017                                                       Print


    Subject:   Re: dial in meeting

    From:      Ross Hansen (rosshansen1984@outlook.com)

    To:        paulapehl@yahoo.com;

    Date:      Saturday, March 11, 2017 11:32 AM



   We will set up a dial in call for 3pm. Just follow the instructions
                                                                         ---~-- - -- - - - - -
   From: paulapehl@yahoo.com <paulapehl@yahoo.com>
  Sent: Saturday, March 11, 2017 11:26:20 AM
  To: Ross Hansen
  Cc: Bill Hanson
  Subject: Re: dial in meeting

   It is impossible for us to have a reasonable stretch of time this AM.
   Let's schedule a conference call for 3pm, today.

   Last time your "computer, tablet" access did not work.
   Please clarify.

   Paula




  From: Ross Hansen <rosshansen 1984@outlook.com>
  To: Bill Hanson <bill.beach101@gmail.com>; "paulapehl@yahoo.com" <paulapehl@yahoo.com>
  Sent: Saturday, March 11, 2017 10:40 AM
  Subject: dial in meeting

   New Meeting
  Sat, Mar 11, 2017 10:45 AM -11:45 AM PST

  Please join my meeting from your computer, tablet or smartphone.
  tittps:/ /global. gotomeeting. com/join/186857653

  You can also dial in using your phone.
  United States: +1 (872) 240-3212

  Access Code: 186-857-653

  First GoToMeeting? Try a test session: http://help.citrix.com/getready




about:blank                                                                                      1/1
3/26/2017                                                            Print


    Subject:    3 pm conference call

    From:       Ross Hansen (rosshansen1984@outlook.com)

    To:         bill. beach 101@gmail.com; paulapehl@yahoo.com; david@stollpetteys.com;

    Date:       Saturday, March 11, 2017 2:10 PM




   New Meeting
   Sat, Mar 11, 2017 3:00 PM -4:00 PM PST

   Please join my meeting from your computer, tablet or smartphone.
   https://globa I. gotomeeting. com/join/557507701

   You can also dial in using your phone.
   United States: +1 (571) 317-3122

   Access Code: 557-507-701

   First GoToMeeting? Try a test session: http://help.citrix.com/getready



   Official GoToMeeting Help and Support
   help.citrix.corn

   GoToMeeting support is here to help. Download, install and test GoToMel"ing software, read popular topics, user
  guides, and find resources that will help you host a successful online meellng.




about:blank                                                                                                          1/1
